Citation Nr: 0400999	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant has legal entitlement to accrued 
benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to May 
1942 and from January 1943 to February 1946.  

This appeal arises from a rating July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines which denied service 
connection for the cause of the veteran's death and legal 
entitlement to accrued benefits.  


FINDINGS OF FACT

1.  The veteran was service-connected for malaria, rated as 
noncompensably disabling.  

2.  The veteran died on July [redacted], 1987 due to 
cardiorespiratory arrest, asphyxia, massive hemoptysis 
related to pulmonary tuberculosis and atherosclerotic heart 
disease.  

3.  There is no evidence the veteran had any disorder of the 
heart, lungs or vascular system while on active duty or for 
many years thereafter, and there is no competent medical 
evidence which provides a link between the veteran's 
pulmonary tuberculosis or atherosclerotic heart disease and 
any incident of service.  

4.  A service connected disability did not cause or 
contribute to the veteran's death.  

5.  There were no pending claims for VA benefits at the time 
of the veterans death, there were no VA benefits due and 
unpaid and the appellant did not file a claim for accrued 
benefits within one year of the date of his death. 


 


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 7109 (West 2002); 
38 C.F.R. § 3.312 (2003).  

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
law.  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA must notify the appellant of evidence and information 
necessary to substantiate her claims and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  The appellant was 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate her claims 
in the January 2002 letter and February 2003 statement of the 
case.  In the January 2002 letter the RO informed the veteran 
of the passage of the VCAA and its provisions.  In the 
statement of the case the RO included the provisions of the 
new version of 38 C.F.R. § 3.159.  

In July 2001 the appellant listed the medical care provider 
and dates the veteran had been treated prior to his death.  
She submitted copies of those records.  The appellant has not 
identified any other relevant evidence.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this instance there 
are no findings in service or during the initial post service 
years which would provide a basis for a medical opinion 
relating the veteran's death to his period of service.  
Requesting an opinion from a physician in this case would be 
asking him to speculate with no basis in the record to 
support his conclusions.  For that reason the Board has 
concluded there is no duty to request a medical opinion in 
this instance.  

The Board notes that the appellant's appeal for accrued 
benefits was denied on the basis of an absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Any 
deficiency in the duties to notify and assist are 
nonprejudicial because the appellant, as a matter of law, is 
not eligible for this benefit.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  As to the claim for service connection 
for the cause of the veteran's death, for the aforementioned 
reasons, the Board finds that these duties have been met.  

Factual Background.  In August 1945, a physical examination 
of the veteran found no abnormalities of the lungs or 
cardiovascular system.  On his Affidavit of Philippine Army 
Personnel dated in January 1945, no wounds or illnesses were 
listed as being incurred from December 1941 to the date of 
his return to military control.  On his service separation 
examination in February 1946, the veteran's cardiovascular 
system and lungs were noted to be normal.  A chest X-ray was 
negative.  

In April 1956 the veteran filed a claim for service 
connection for malaria and residuals of a fall in service.  
The RO in an August 1956 rating decision granted service 
connection for malaria and denied the veteran's claims for 
service connection for residuals of a fall and dislocation of 
the spinal column.  The claims folder does not contain any 
other claims submitted by the veteran.  

The veteran's daughter wrote a letter to the RO in July 1987 
informing them the veteran had died.  In her letter she 
requested the forms for claiming a burial allowance.  

In September 1987 the veteran's son submitted a certified 
copy of the veteran's Certificate of Death.  The date of the 
veteran's death was listed as July [redacted], 1987.  He died at the 
Northern Mindanao Regional Hospital.  The immediate cause of 
death was listed as cardiorespiratory arrest with the 
antecedent cause being asphyxiation and the underlying cause 
massive hemolipsis.  

During the year immediately following the veteran's death in 
July 1987 no other claims were filed.  

In July 2001 the RO received a letter from the appellant.  
She requested compensation and pension benefits and indicated 
that service connection for disease of the lungs (pulmonary 
tuberculosis) should be granted.  She indicated the portion 
of the application for non-service connected pension was not 
applicable.  

In support of her claim she submitted copies of the veteran's 
records of treatment at the Northern Mindanao Medical Center.  
They included X-rays beginning in June 1980 revealing 
bilateral pulmonary tuberculosis.  Also submitted were 
records of hospitalization in October and December 1984 which 
also included X-rays demonstrating the veteran had lung 
disorders, such as pneumonitis and Koch's infection.  
December 1984 X-rays also revealed atheromatous of the aorta.  

In February 2002 the appellant submitted a certificate from 
the Northern Mindanao Medical Center which revealed the 
veteran had been hospitalized on July 10, 1987 and died on 
July [redacted], 1987 at that facility.  The diagnoses included 
cardiorespiratory arrest secondary to asphyxiation, pulmonary 
tuberculosis, superimposed pneumonia, cardiomegaly with left 
ventricular hypertrophy and atherosclerotic heart disease.  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when they are manifested to a compensable degree 
within the initial post service year and tuberculosis within 
three years of separation from the service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and service members' 
indemnity) authorized under laws administered by VA, to which 
a payee was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement as provided in 
38 C.F.R. § 3.500(g) will, upon the death of such person, be 
paid as follows: (1) Upon the death of the veteran to the 
living person first listed as follows:(i) His or her spouse; 
(ii) His or her children (in equal shares); (iii) His or her 
dependent parents (in equal shares) or the surviving parent.  
(2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.  (3) Upon the 
death of a child, to the surviving children of the veteran 
entitled to death pension, compensation, or dependency and 
indemnity compensation.  (4) In all other cases, only so much 
of the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  38 C.F.R. § 3.1000 (2003).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) ; 
38 C.F.R. § 3.1000 (2003).  

Analysis.  
I.  Service Connection for the Cause of the Veteran's Death

The evidence demonstrates the veteran died in July 1987 due 
to disorders of the heart and lungs.  There is no competent 
evidence of record of any disorder of the heart, lungs or 
circulatory system for more than thirty years after the 
veteran's separation from the service.  

The veteran's service medical records do not include any 
references to findings or treatment for any disorder of the 
heart or lungs in service.  At service separation in February 
1946 a chest X-ray was negative.  The appellant has not 
identified any records of treatment for pulmonary 
tuberculosis within three years of the veteran's separation 
from the service or for any disorder of the heart or 
circulatory system within one year of service separation.  
She has not reported any symptoms of a heart or lung disorder 
during service or during the initial post service years.  

The first evidence of any lung disorder are the X-rays taken 
at the Northern Mindanao Medical Center in June 1980.  There 
is no indication in the record of any heart disease or 
circulatory disorder until December of 1984.  

There is no evidence in the record which connects the 
veteran's death to service other than the statements of the 
appellant.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

There is no indication in the claims folder that the 
veteran's service connected malaria contributed to the 
veteran's death.  The Board has concluded there is no 
competent evidence which indicates the veteran's death was 
caused by or contributed to by a disability related to his 
service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application, and 
the claim for service connection for the cause of the 
veteran's death must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  





II.  Accrued Benefits

The appellant's claim must be denied for two reasons: she did 
not file a claim for accrued benefits within one year of the 
date of the veteran's death and the veteran had no pending 
claims at the date of his death.  

The Board noted the appellant's son and daughter notified VA 
of the death of the veteran within one year of the date of 
his death.  In July 1987 the veteran's daughter filed an 
informal claim for a burial allowance.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in Herzog v. Derwinski, 2 Vet. 
App. 502 (1992) held that a claim for burial allowance can 
not be construed as a claim for dependency and indemnity 
compensation benefits (DIC).  

The Board also considered whether the communications from the 
appellant's children could be considered informal claims.  
The communications from the son and daughter do not 
"identify the benefit sought" as accrued benefits and for 
that reason may not be considered an informal claim for 
accrued benefits.  38 C.F.R. § 3.155 (2003).  

The Board also considered whether there is any statutory or 
regulatory basis for considering the communications received 
in 1987 as claims for accrued benefits.  The regulations at 
38 C.F.R. § 3.152 state that claims for DIC are also 
considered to be claims for accrued benefits.  The regulation 
is not applicable in this case as no claim for DIC was 
received within one year of the date of the veteran's death.  
The Board has also noted the RO did not upon receipt of 
notice of the veteran's death in 1987 forward the appropriate 
form to the appellant to apply for DIC as provided in 
38 C.F.R. § 3.150.  That regulation only requires VA to 
forward the appropriate form when entitlement to pension or 
DIC is "apparent."  When as it this case, the veteran died 
with only one service-connected disability (which was rated 
as noncompensably disabling) and his service -connected 
disability was not listed as one of the causes of his death 
on his death certificate, it is arguable that entitlement was 
not "apparent."  The Board has concluded a claim for 
accrued benefits was not submitted within one year of the 
date of the veteran's death.  

In addition, the veteran did not have any claims pending at 
the time of his death.  The appellant's claim for accrued 
benefits is "derivative of" the claims of the veteran and, by 
statute, the appellant takes the veteran's claims as they 
stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).  

In Taylor v. West, 11 Vet. App. 206  (1998) the Court noted 
that the word "pending" may be defined as follows: "Begun, 
but not yet completed; during; before the conclusion of; . . 
. in process of settlement or adjustment. . . . Thus, an 
action or suit is 'pending' from its inception until the 
rendition of final judgment."  BLACK'S LAW DICTIONARY 1134 
(6th ed. 1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) interpreted 38 U.S.C.A. §§ 5101 and 
5121.  The Federal Circuit concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Their interpretation was that 
38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid, and that 38 U.S.C.A. 
§ 5121(a) refers to a particular species of benefit, accrued 
benefits, and governs the hierarchy of eligibility for such 
benefits upon the death of the veteran.  This latter section 
explains that accrued benefits are only those "to which an 
individual was entitled at death under existing ratings and 
decisions, or those based on evidence in the file at date of 
death . . . and due and unpaid."  The "individual," at least 
in this case, is the veteran himself.  Jones v. West, 
136 F.3d 1296, 1299 (Fed, Cir. 1998), cert. denied, 525 U.S. 
834 (1998).  

As the veteran had no pending claims on the date of his 
death, no entitlement to benefits which were due and unpaid, 
and the appellant's claim for accrued benefits was not 
received during the one year period following the veteran's 
death, the claim is without legal merit.  The appellant has 
no legal entitlement to accrued benefits.  38 U.S.C.A. 
§ 5121(c) ; 38 C.F.R. § 3.1000 (2003).  

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
must be denied because it is without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for the cause of the veteran's death is 
denied.  

The appeal of the claim for legal entitlement to accrued VA 
benefits is denied. 



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



